The joint motion of counsel for extensions of time to file pleadings and briefs is granted and the order of this Court of December 2, 1963, ante, p. 927, is amended to provide that the answer to the supplemental complaint shall be filed on or before March 2, 1964; additional exceptions to the Report of thé Special Master and briefs in support thereof shall be filed on or before April 1, 1964, and answering briefs shall be filed on or before May 15, 1964.
The Chief Justice and Mr. Justice Clark took no part in the consideration or decision of this motion.